MARVIN, Judge.
This appeal by the husband from a divorce judgment presents only issues of fact. He complains the lower court abused its discretion (1) in finding the wife not at fault, and (2) in awarding her $40 weekly permanent alimony. We affirm.
These parties were married in 1938 and more often than not, lived together until their final estrangement in 1972. Nine children were born of the marriage, eight of whom lived to reach adulthood. The husband brought suit for divorce in 1976, and the wife reconvened. On grounds of two-year separation in fact, the divorce was granted in the husband’s favor. His contentions that he was forced to separate because his wife threatened him with a knife were rejected below. The trial court instead accepted the contrary version of the wife, corroborated by a major daughter of the marriage.
A pendente lite alimony rule was heard four months before the trial on the merits. These proceedings, introduced at the trial on the merits by agreement “in an effort to save time,” support the award.
The record shows no abuse of discretion.
At appellant’s cost, judgment is
AFFIRMED.